FILED
                             NOT FOR PUBLICATION                              JUN 01 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LILIAN MARIBEL TORRES,                            No. 09-72801

               Petitioner,                        Agency No. A070-882-532

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Lilian Maribel Torres, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s decision denying her motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

         The agency did not abuse its discretion in denying Torres’ motion to reopen

on the ground that she failed to show that personal service of an Order to Show

Cause was insufficient to provide her with notice of her responsibility to notify the

immigration court of her changes of address. See 8 U.S.C. § 1229(a)(1)(F)(ii).

Nor did the agency abuse its discretion in finding unpersuasive Torres’ contention

that she could not have received adequate notice because she did not provide any

address to immigration officials, because where an alien fails to provide an

address, no written notice of hearing is required. 8 U.S.C. § 1252b(c)(2) (repealed

1996).

         It follows that Torres has not established a due process violation. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error to prevail

on a due process claim).

         PETITION FOR REVIEW DENIED.




                                            2                                    09-72801